Citation Nr: 0734498	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to an increased rating for service-connected 
eczema, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from October 1968 to 
November 1988.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO.

By an April 1989 rating decision, the RO granted service 
connection for eczema with a noncompensable rating, effective 
from December 1, 1988, the day after he retired from service.  
By a March 1991 decision, the Board denied the veteran's 
appeal for a compensable rating for eczema.  The veteran 
filed a new claim for a compensable rating in March 2003.  By 
a January 2004 decision, the RO continued the noncompensable 
rating for eczema.  By an August 2004 rating decision, the RO 
granted an increase to 10 percent, effective from March 10, 
2003.  

In his November 2004 letter, accepted as a substantive 
appeal, the veteran contended that, based on medical reports 
that he enclosed from his private doctor, he should be 
awarded at the minimum a 30 percent disability rating 
pursuant to the criteria in the applicable rating regulation.   
Because, in the period from January 2004 to October 2004, he 
had 50 lesions on the trunk of his body, the veteran contends 
that he has eczema over more than 20 percent of his body, and 
he has had to use corticosteroids to control the condition 
for six weeks or more, even constantly, over the past 12 
month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007). 

The Board finds that, due to the specific criteria that need 
to be evaluated in order to rate eczema pursuant to 
Diagnostic Code 7806, an examination is needed by a VA 
dermatologist.  Review of the file indicates that a VA 
dermatological examination in connection with the veteran's 
claim of increase was requested.  Although the veteran did 
report for increase examinations relating to other service-
connected disabilities, an undated memorandum in the file 
states that the veteran was unable to report for his 
dermatology appointment; that he was scheduled for August 19, 
2003, but did not report for the examination.  The veteran 
was rescheduled for September 19, 2003, but he called to say 
that he was unable to come in, and that he could not come 
before October (2003).

Inasmuch as the RO did not keep copies of the letters 
notifying the veteran of the scheduled examinations in the 
claims file, the Board is unable to determine whether the 
veteran was properly warned about the consequences, including 
denial of his claim, for his failure to report.  See 38 
C.F.R. § 3.655 (2007).  The Board also notes that the veteran 
did attempt to reschedule the September 2003 examination, and 
that he did state that he was unable to reschedule before 
October 2003 (the memorandum in the file was very brief and 
leaves the question whether the veteran gave any reason why 
he could not come until October 2003 unanswered).  Therefore, 
the Board finds that the veteran should be given an 
additional opportunity to be examined by a VA dermatologist.  

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Ask the veteran to identify, and 
provide releases for any additional 
private treatment records that he wants 
VA to help him obtain relevant to 
treatment of his service-connected 
eczema.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2007).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Next, schedule the veteran for an 
examination of his body for eczema by a 
VA dermatologist.  The claims file must 
be made available for the examiner to 
review, and the examiner must state in 
the report that the claims file was 
reviewed, including this remand.  All 
appropriate diagnostic studies should be 
ordered by the examiner.  The examiner 
should diagnose the current status, 
severity, and frequency of the veteran's 
service-connected eczema noting where and 
how much of his body it covers (At least 
5 percent, but less than 20 percent of 
the entire body, or at least 5 percent 
but less than 20 percent of exposed areas 
affected?  20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected?  More than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected?).    The examiner 
should also consider and discuss whether 
systemic therapy such as corticosteroids 
or immunosuppressive drugs were required 
and for how long during the past twelve 
month period (Less than six weeks?  Six 
weeks or more, but not constantly?  
Constantly or nearly constant?).  The 
examiner should fully describe the 
objective findings that support his or 
her conclusions, and a complete rationale 
for all opinions should be provided.

3.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 


